746 A.2d 451 (2000)
163 N.J. 2
STATE of New Jersey, Plaintiff-Appellant,
v.
Oscar M. SANDERS, Defendant-Respondent.
Supreme Court of New Jersey.
Argued February 14, 2000.
Decided March 8, 2000.
On appeal from the Superior Court, Appellate Division, whose opinions are reported at 320 N.J.Super. 574, 727 A.2d 1063 (1999).
Daniel I. Bornstein, Deputy Attorney General, for plaintiff-appellant (John J. Farmer, Jr., Attorney General of New Jersey, attorney).
Alison Stanton Perrone, Assistant Deputy Public Defender, for defendant-respondent (Ivelisse Torres, Public Defender, attorney).
PER CURIAM.
The judgment of the Appellate Division is affirmed, substantially for the reasons expressed in Judge Kleiner's majority opinion, reported at 320 N.J.Super. 574, 727 A.2d 1063 (1999).
For affirmanceChief Justice PORITZ and Justices O'HERN, STEIN, COLEMAN, LONG, VERNIERO and LaVECCHIA7.
OpposedNone.